Case 18-09108-RLM-11            Doc 814 Filed 10/15/19 EOD 10/15/19 16:55:44                       Pg 1 of 2
                               SO ORDERED: October 15, 2019.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                           1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


             THIRD ORDER EXTENDING THE PERIOD WITHIN WHICH
         THE DEBTOR MAY REMOVE ACTIONS PURSUANT TO 28 U.S.C. § 1452
       AND RULE 9027 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

             This matter came before the Court on the Debtor’s Third Motion For Order Extending

Period Within Which It May Remove State Court Actions Pursuant To 28 U.S.C. § 1452 And Rule

9027 Of The Federal Rules Of Bankruptcy Procedure (the “Motion”) filed by USA Gymnastics



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11           Doc 814      Filed 10/15/19      EOD 10/15/19 16:55:44           Pg 2 of 2



(the “Debtor”), for an order pursuant to section 1452 of title 28 of the United States Code and

Rules 9006(b) and 9027 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

and the Court finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; (ii) this

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A); (iii) the relief

requested in the Motion is in the best interests of the Debtor, its estate, and creditors, and all parties

in interest; and after due deliberation, and good and sufficient cause appearing therefore, the Court

hereby determines the Motion should be GRANTED:

        1.      The Motion is granted as set forth herein.

        2.      The time period provided under Bankruptcy Rule 9027 within which the Debtor

may file notices of removal of any and all civil actions, including but not limited to those actions

listed on Exhibit B to the Motion, is extended to and including January 31, 2020, to the extent that

the time period for filing such notices of removal expires on or before such date.

        3.      This Order shall be effective as of September 30, 2019.

        4.      This Order shall be without prejudice to (a) any position the Debtor may take

regarding whether section 362 of the Bankruptcy Code applies to stay any given civil action

pending against the Debtor and (b) the Debtor’s right to seek from this Court further extensions of

the period within which the Debtor may file notices of removal under Bankruptcy Rule 9027.

        5.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                  ###




                                                    2
